DETAILED ACTION

Application Status
	Claims 1-19 are pending and have been examined in this application.
	This is the first communication on the merits. 	

AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "40" and "42" have both been used to designate a pivot arm.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both a “hydraulic drop trailer” and a ”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [00044], line 12, “the hydraulic cylinders 30 is pivotally attached” should read, “the hydraulic cylinders 30 are pivotally attached”.
Paragraph [00044], lines 12-13, “pivoting or pivoting arms” should read, “pivoting arms”. 
Paragraph [00044], line 14, “send” should read, “second”.
Paragraph [00057], line 4, it appears that “4a” should read, “45a”.
Paragraph [00059], line 7, “device” should read, “devices”.
Appropriate correction is required.

Claim Objections
Claims 1 and 12 objected to because of the following informalities:  
Claims 1 and 12 are written as bulleted (lettered) lists. This is contrary to U.S. practice. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 8  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 4 recites, “diamond shaped raised members”. Though “diamond plates” is a term commonly understood in the art and appears to represent what the applicant intends to recite, the term “diamond shaped” is indefinite because diamonds do not have a definite shape. 
Claim 8 recites, “each pivoting arm pivots on a first pin…and a second pin”. The recitation is confusing because as illustrated in Fig. 1, the pivot arm appears to rotate on only one pin, while the hydraulic cylinder rotates on two pins. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 recites, “a first hydraulic piston and elevation member for raising a front portion of the trailer frame”. The term, “elevation member” has been defined in the specification as, “a raised part of the frame” and is claimed as a feature for “raising a front portion of the trailer frame”. The description of an “elevation member” provided in the specification is deficient in explaining how the elevation member contributes to the operation of “raising a front portion of the trailer frame”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20050067799 A1) in view of Mahvi (US 5863049 A) and Stene (US 7243979 B1).
With respect to claims 1, 8, and 9, and 11 Smith discloses: a hydraulic drop frame trailer (10, Fig. 1A), comprising: a trailer frame (12) having a first side and a second side (respective left and right sides) 
Smith is silent in teaching: a first end of the hydraulic cylinder is pivotally mounted to the trailer frame and a second end is pivotally attached to an offset bracket; a pivoting arm mounted on each side of the trailer frame, each pivoting arm connecting between the offset bracket and a pivotal mount on the trailer frame, each pivot arm being configured to pivot in an arc motion upon actuation of the corresponding hydraulic cylinder, one of the pair of rotating wheels being rotationally mounted to an end of the pivoting arm near the offset bracket through a spindle or torsion axle assembly, the offset bracket being configured to connect the hydraulic cylinder to the pivoting arm at an off axis point from the pivoting arms to allow the hydraulic cylinder to pivot the pivoting arms in the arc motion; and a plurality of safety locks, each safety lock securing a pivot arm to the trailer frame for locking each pivoting arm to the trailer frame during transport or when there is otherwise a hydraulic system failure that allows for pressure loss; wherein each pivoting arm pivots on a first pin, wherein the first pin is secured to an extending ram of the pivoting hydraulic cylinder and a second pin secured to the trailer frame and an end of the hydraulic cylinder that is opposite the extending ram; and wherein each hydraulic cylinder pivots on a pin engaging a frame bracket that is secured to the trailer frame.
Mahvi discloses a similar hydraulic drop frame trailer (10, Fig. 1) comprising: an actuated cylinder (30, Fig. 3) mounted on each side of the trailer frame, wherein a first end of the actuated 
Stene discloses a similar hydraulic drop frame trailer (22, Fig. 1) comprising: a plurality of safety locks (106, Fig. 4), each safety lock securing a pivot arm (82) to the trailer frame (62) for locking each pivoting arm to the trailer frame during transport or when there is otherwise a hydraulic system failure that allows for pressure loss; wherein each safety lock comprises a pair of brackets (left and right walls of 106) with an aligned hole (112), each aligned hole engaging a removable safety pin (not illustrated).
Before the time of filing, it would have been obvious to a person having ordinary skill in the art to modify Smith in view of Mahvi to substitute the linkages of the lifting mechanism disclosed by Smith for the pivoting arms, offset brackets, corresponding pins, and spindle disclosed by Mahvi to arrive at the claimed invention. Such a person would have found these modifications obvious because the use of 
Before the time of filing, it would have been obvious to a person having ordinary skill in the art to modify Smith in view of Mahvi in further view of Stene to include a plurality of safety locks to arrive at the claimed invention and in order to improve the safety of the trailer. 
With respect to claim 5, Smith discloses: the forward hitch (22, Fig. 1A) is a bumper pull trailer hitch assembly.
With respect to claim 6, Smith discloses: the operating station includes at least 2 selectively actuated valves (606, 608, 610, 612, Fig. 6) configured to selectively supply pressurized hydraulic fluid to the hydraulic cylinders to independently raise and lower each side of the trailer.
With respect to claim 10, Smith discloses: the power supply is the power supply of the tow vehicle or a battery (802) within the operating station.
With respect to claims 12 and 13, Smith discloses: a hydraulic drop frame trailer (10, Fig. 1A), comprising a trailer frame; and a hydraulically actuated cylinder (36) pivotally secured to the trailer frame.
Smith is silent in teaching: a pivotally mounted arm pivotally secured at a first end to the trailer frame and having an offset bracket positioned on a second distal end thereof; a hydraulically actuated cylinder pivotally secured to the trailer frame at a first non-extending end of the cylinder and pivotally secured to the offset bracket at a ram extending end of the hydraulic cylinder, a longitudinal axis of the hydraulic cylinder being slightly angled from a longitudinal axis of the pivotally mounted arm, and the offset bracket having a pivotal securing mechanism to engage the ram extending end of the hydraulic cylinder at a position that is offset from the pivotally mounted arm to facilitate pivotal movement of the pivotally mounted arm in an arc motion when the ram extending end of the hydraulic cylinder is extended from the hydraulic cylinder; a spindle or torsion axle assembly attached to a pivotally mounted 
Mahvi discloses a hydraulic drop frame trailer (10, Fig. 1) comprising: a pivotally mounted arm (20, Fig. 3 pivotally secured at a first end to the trailer frame and having an offset bracket (32) positioned on a second distal end thereof; an actuated cylinder (30) pivotally secured to the trailer frame at a first non-extending end of the cylinder and pivotally secured to the offset bracket at a ram extending end of the actuated cylinder, a longitudinal axis of the actuated cylinder being slightly angled from a longitudinal axis of the pivotally mounted arm, and the offset bracket having a pivotal securing mechanism (34) to engage the ram extending end of the actuated cylinder at a position that is offset from the pivotally mounted arm to facilitate pivotal movement of the pivotally mounted arm in an arc motion when the ram extending end of the actuated cylinder is extended from the actuated cylinder; a spindle or torsion axle assembly (18) attached to a pivotally mounted arm at a position near the offset bracket, the spindle or torsion axle assembly being connected to a wheel (16) and tire and providing rotation thereto wherein the arc motion resulting from extending the ram extending end of the actuated cylinder operates to raise the wheel and tire in a direction away from ground and correspondingly lower the trailer frame toward ground; wherein the left side and right side of the trailer frame each have a pivotally mounted arm and actuated cylinder to raise and lower the wheel and tire on the respective side. 

Before the time of filing, it would have been obvious to a person having ordinary skill in the art to modify Smith in view of Mahvi to substitute the linkage assembly of the lifting mechanism disclosed by Smith for the pivoting arms, offset brackets, and corresponding pins and spindle disclosed by Mahvi to arrive at the claimed invention. Such a person would have found these modifications obvious because the assembly of pivoting arms, offset brackets, pins, and spindle to raise and lower a towable trailer was known to be successful as demonstrated by Mahvi before the time of filing. 
Before the time of filing, it would have been obvious to a person having ordinary skill in the art to modify Smith in view of Mahvi in further view of Stene to include a locking assembly to arrive at the claimed invention and in order to improve the safety of the trailer. 
With respect to claim 18, Smith discloses: an integral ramp (not numbered, illustrated in Fig. 4A) built into a rear portion of the trailer frame opposite the trailer tongue jack, the integral ramp having a height that is equal to or less than a height of the trailer frame.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Mahvi and Stene and in further view of Fought (US 20100276651 A1).
With respect to claim 2, Smith in view of Mahvi and Stene disclose all of the features as set forth above but is silent in teaching: a hydraulic jack with a first hydraulic piston and elevation member for raising a front portion of the trailer frame. 
Fought discloses a trailer (10, Fig. 1) comprising a hydraulic jack (30) with a first hydraulic piston and elevation member for raising a front portion of the trailer frame. Note: as discussed above, the term “elevation member” is unclear; however, as best understood by the examiner, Fought discloses sufficient structure to meet the limitations of claim 2. 
.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Mahvi and Stene and in further view of Risi (US 20090102232 A1).
With respect to claims 3 and 4, Smith in view of Mahvi and Stene disclose all of the features as set forth above but is silent in explicitly teaching: the trailer deck comprises substantially horizontal or planar wood or steel, and diamond shaped raised members for generating traction for the trailer deck.
Risi teaches a trailer deck (20, Fig. 3) comprising substantially horizontal or planar wood (10) or steel (13) and diamond shaped raised members (see paragraph [0021]) for generating traction for the trailer deck. 
Before the time of filing, it would have been obvious to a person having ordinary skill in the art to modify Smith in view of Mahvi and Stene in further view of Risi to use substantially horizontal or planar wood or steel to arrive and the claimed invention and in order to provide a high-strength deck for the trailer, and to include diamond shaped raised members to improve the grip of the trailer deck, thereby reducing fall risks for users loading the trailer, and to prevent cargo from shifting while the trailer is being towed. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Mahvi, and Stene, and in further view of Hadley (US 9403559 B1).
With respect to claim 7, Smith in view of Mahvi and Stene disclose all of the features as set forth above but is silent in teaching: the control module comprises a wireless remote-control module configured to wirelessly communicate with a remote-control unit that allows a user to actuate the hydraulic cylinders from a remote location within wireless communication range.

Before the time of filing, it would have been obvious to a person having ordinary skill in the art to modify Smith in view of Mahvi and Stene in further view of Hadley to include a wireless remote- control module to arrive at the claimed invention and to allow a user to operate the lifting trailer from a distance, thereby increasing safety of operation. 
Claims 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Mahvi and Stene and in further view of Quenzi (US 7950675 B1).
With respect to claim 14, Smith in view of Mahvi and Stene disclose all of the features as set forth above but is silent in teaching: a controller configured to selectively and independently raise and lower the left and right sides of the trailer frame independently.
Quenzi discloses a similar hydraulic drop trailer comprising a controller (72) configured to selectively and independently raise and lower the left and right sides of the trailer frame independently (see Col. 2, LL. 14-22).
Before the time of filing, it would have been obvious to a person having ordinary skill in the art to modify Smith in view of Mahvi and Stene in further view of Quenzi to include a controller for selectively and independently raise and lower the left and right sides of the trailer frame independently to arrive at the claimed invention and in order to provide means for adjusting the orientation of the trailer deck as taught by Quenzi so that the trailer deck can be kept level when being loaded or unloaded when the trailer is stationed on unleveled ground. Keeping the trailer level during loading and unloading makes the operation safer for an operator and keeps cargo from shifting during the process. 

With respect to claim 18, Smith discloses: an integral ramp (illustrated near rear of Fig. 4A) built into a rear portion of the trailer frame opposite the trailer tongue jack, the integral ramp having a height that is equal to or less than a height of the trailer frame. 
With respect to claim 19, Smith in view of Mahvi and Stene teaches all of the features as set forth above but is silent in explicitly disclosing: a slope of the integral ramp is less than 1:3 (rise:run). As illustrated however; the ramp appears to have a slope that is less than 1:3. Further, in the presence of evidence that the slope of the integral ramp is not less than 1:3, before the time of filing, a person having ordinary skill in the art would have found it obvious to modify the dimensions of the ramp disclosed by Smith to meet the limitations of claim 19 because such modifications only require routine skill in the art and allows adjustment of mechanical advantage to the user’s needs, and because the court has affirmed in Gardner v. TEC Syst., Inc., that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Mahvi, Stene, Quenzi, and in further view of Hadley and Fought.
With respect to claim 17, Smith in view of Mahvi, Stene, Quenzi discloses all of the features as set forth above but is silent in teaching: a wireless remote-control module configured to wirelessly communicate with a hand held user remote-control unit that allows a user to actuate the hydraulic cylinders and the trailer tongue jack from a remote location within wireless communication range.
Hadley teaches a similar hydraulic drop frame trailer (10, Fig. 1) comprising: a wireless remote-control module (not illustrated, see Col. 3, LL. 7-10) configured to wirelessly communicate with a hand held user remote-control unit that allows a user to actuate the hydraulic cylinders (see Col. 3, LL. 20-21).

Before the time of filing, it would have been obvious to a person having ordinary skill in the art to modify Smith in view of Mahvi, Stene, and Quenzi in further view of Hadley and Fought to include a wireless remote-control module configured to wirelessly communicate with a hand held user remote-control unit that allows a user to actuate the hydraulic cylinders and the trailer tongue jack from a remote location within wireless communication range so that the entire process of lifting and raising the trailer can be performed more safely from a remote location. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Buckner (US 3185330 A), Hardy (US 3856319 A), and Groves (WO 2010082842 A1) each disclose hydraulic drop frame trailers comprising hydraulically actuated cylinders secured to a trailer frame at one end and at least one pivotally mounted arm per cylinder, wherein actuation of the hydraulic cylinder causes the trailer frame to be raised or lowered with respect to trailer wheels. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D LEE/               Examiner, Art Unit 3616         


/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616